Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.22 Page 1 of 19



 SB 866 § 5: Section 1150 of the Government Code is amended to read:
 1150. As used in this article:
 (a) “State employee” means all persons who receive wages for services through the
 uniform payroll system established and administered by the Controller under
 Section 12470.
 (b) “Public agency” includes counties, cities, municipal corporations, political
 subdivisions, public districts, and other public agencies of the state.
 (c) “Employee organization” means an organization which represents employees of a
 public employer and that has been recognized or certified by the public employer or
 the Public Employment Relations Board as the exclusive representative of the
 employees.
 (d) “Bona fide association” means an organization of employees and former
 employees of an agency of the state and the California State University, and which
 does not have as one of its purposes representing these employees in their
 employer-employee relations.
 …
 (f) (1) “Public employer” means the state, the Regents of the University of
 California, the Trustees of the California State University and the California State
 University, the Judicial Council, a trial court, a county, city, district, public
 authority, including transit district, public agency, or any other political subdivision
 or public corporation of the state, except as provided in paragraph (2).

 SB 866 SEC. 6. Section 1152 of the Government Code is amended to read:
 1152. Deductions may be requested by employee organizations and bona fide
 associations from the salaries and wages of their members, and public employers
 shall honor these requests, as follows:
        (a) Employee organizations may request membership dues, initiation fees,
        and general assessments, as well as payment of any other membership
        benefit program sponsored by the organization.
        (b) Bona fide associations may request membership dues and initiation fees.
        The Controller shall not be required to make any benefit deductions for an
        employee member whose membership dues are not deducted.

 SEC. 7. Section 1153 of the Government Code is amended to read:
 1153. The Controller shall provide for the administration of payroll deductions as
 set forth in Sections 1151, 1151.5, and 1152, salary reductions pursuant to Section
 12420.2, and may establish, by rule or regulation, procedures for that purpose.
 In administering these programs the Controller shall:




                                      Jackson Exhibit A
                                              1
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.23 Page 2 of 19



      (a) Make, cancel, or change a deduction or reduction at the request of the
      person or organization authorized to receive the deduction or reduction. All
      requests shall be made on forms approved by the Controller.
      (b) Obtain a certification from any state agency, employee organization, or
      business entity requesting a deduction or reduction that they have and will
      maintain an authorization, signed by the individual from whose salary or
      wages the deduction or reduction is to be made. An employee organization
      that certifies that it has and will maintain individual employee
      authorizations shall not be required to provide a copy of an individual
      authorization to the Controller unless a dispute arises about the existence or
      terms of the authorization.
      (c) Provide for an agreement from individuals, organizations, and business
      entities receiving services to relieve the state, its officers and employees, of
      any liability that may result from making, canceling, or changing requested
      deductions or reductions. However, no financial institution receiving a payroll
      service pursuant to this section shall be required to reimburse the state for
      any error in the payroll service received by that financial institution after 90
      days from the month in which the payroll service was deducted from an
      individual’s paycheck.
      (d) Determine the cost of performing the requested service and collect that
      cost from the organization, entity, or individual requesting or authorizing the
      service. Services requested which are incidental, but not necessary, to
      making the deduction may be performed at the Controller’s discretion with
      any additional cost to be paid by the requester. At least 30 days prior to
      implementation of any adjustment of employee costs pursuant to Section
      12420.2, the Controller shall notify in writing any affected employee
      organization.
      (e) Prior to making a deduction for an employee organization or a bona fide
      association, determine that the organization or association has been
      recognized, certified, or registered by the appropriate authority.
      (f) Decline to make a deduction for any individual, organization, or entity if
      the Controller determines that it is not administratively feasible or practical
      to make the deduction or if the Controller determines that the individual,
      organization, or entity requesting or receiving the deduction has failed to
      comply with any statute, rule, regulation, or procedure for the administration
      of deductions.
      (g) After receiving notification from an employee organization that it
      possesses a written authorization for deduction, commence the first deduction
      in the next pay period after the Controller receives the notification. The




                                   Jackson Exhibit A
                                           2
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.24 Page 3 of 19



       employee organization shall indemnify the Controller for any claims made by
       the employee for deductions made in reliance on that notification.
       (h) Make, cancel, or change a deduction or reduction not later than the month
       subsequent to the month in which the request is received, except that a
       deduction for an employee organization may be revoked only pursuant to the
       terms of the employee’s written authorization. Employee requests to cancel or
       change deductions for employee organizations shall be directed to the
       employee organization, rather than to the Controller. The employee
       organization shall be responsible for processing these requests. The
       Controller shall rely on information provided by the employee organization
       regarding whether deductions for an employee organization were properly
       canceled or changed, and the employee organization shall indemnify the
       Controller for any claims made by the employee for deductions made in
       reliance on that information. Except as provided in subdivision (c), all
       cancellations or changes shall be effective when made by the Controller.
       (i) At the request of a state agency, transfer employee deduction
       authorization for a state-sponsored benefit program from one provider to
       another if the benefit and the employee contribution remain substantially the
       same. Notice of the transfer shall be given by the Controller to all affected
       employees.

 SEC. 8. Section 1157.3 of the Government Code is amended to read:
 1157.3. (a) Employees, including retired employees, of a public employer in addition
 to any other purposes authorized in this article, may also authorize deductions to be
 made from their salaries, wages, or retirement allowances for the payment of dues
 in, or for any other service, program, or committee provided or sponsored by, any
 employee organization or bona fide association whose membership is comprised, in
 whole or in part, of employees of the public employer and employees of such
 organization and which has as one of its objectives improvements in the terms or
 conditions of employment for the advancement of the welfare of the employees.
 (b) The public employer shall honor employee authorizations for the deductions
 described in subdivision (a). The revocability of an authorization shall be
 determined by the terms of the authorization.

 SEC. 9. Section 1157.10 of the Government Code is amended to read:
 1157.10. Payroll deductions for state employees of public agencies, other than those
 under the uniform payroll system, shall be administered by the appropriate officer
 of the public agency. In administering payroll deductions the officer shall do all of
 the following:




                                     Jackson Exhibit A
                                             3
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.25 Page 4 of 19



      (a) Make, cancel, or change a deduction at the request of the person or
      organization authorized to receive the deduction. All requests shall be on
      forms approved by the public agency.
      (b) Obtain a certification from any state agency, employee organization, or
      business entity requesting a deduction that they have, and will maintain, an
      authorization to make the deduction, signed by the individual from whose
      salary or wages the deduction is to be made. An employee organization that
      certifies that it has and will maintain individual employee authorizations
      shall not be required to provide a copy of an individual authorization to the
      public agency unless a dispute arises about the existence or terms of the
      authorization.
      (c) Provide for an agreement from organizations and business entities
      receiving deductions to relieve the public agency, its officers and employees,
      of any liability that may result from making, canceling, or changing
      requested deductions.
      (d) Determine the cost of performing the requested deduction service and
      collect that cost from the organization, entity, or individual requesting or
      authorizing the deduction. Services requested which are incidental, but not
      necessary, to making the deduction may be performed at the public agency’s
      discretion, with any additional cost to be paid by the requester.
      (e) Prior to making a deduction for an employee organization or a bona fide
      association, determine that the organization or association has been
      recognized or registered by the appropriate authority.
      (f) Decline to make deductions for any individual, organization, or entity if
      the public agency determines that it is not administratively feasible or
      practical to make the deduction.
      (g) Make, cancel, or change a deduction not later than the month subsequent
      to the month in which the request is received, except that a deduction for an
      employee organization can be revoked only pursuant to the terms of the
      employee’s written authorization. Employee requests to cancel or change
      deductions for employee organizations shall be directed to the employee
      organization, rather than to the public agency. The employee organization
      shall be responsible for processing these requests. The public agency shall
      rely on information provided by the employee organization regarding whether
      deductions for an employee organization were properly canceled or changed,
      and the employee organization shall indemnify the public agency for any
      claims made by the employee for deductions made in reliance on that
      information. All deductions, cancellations, or changes shall be effective when
      made by the public agency.




                                   Jackson Exhibit A
                                           4
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.26 Page 5 of 19



 SEC. 10. Section 1157.12 is added to the Government Code, to read:
 1157.12. Public employers other than the state that provide for the administration
 of payroll deductions authorized by employees for employee organizations as set
 forth in Sections 1152 and 1157.3 or pursuant to other public employee labor
 relations statutes, shall:
        (a) Rely on a certification from any employee organization requesting a
        deduction or reduction that they have and will maintain an authorization,
        signed by the individual from whose salary or wages the deduction or
        reduction is to be made. An employee organization that certifies that it has
        and will maintain individual employee authorizations shall not be required to
        provide a copy of an individual authorization to the public employer unless a
        dispute arises about the existence or terms of the authorization. The
        employee organization shall indemnify the public employer for any claims
        made by the employee for deductions made in reliance on that certification.
        (b) Direct employee requests to cancel or change deductions for employee
        organizations to the employee organization, rather than to the public
        employer. The public employer shall rely on information provided by the
        employee organization regarding whether deductions for an employee
        organization were properly canceled or changed, and the employee
        organization shall indemnify the public employer for any claims made by the
        employee for deductions made in reliance on that information. Deductions
        may be revoked only pursuant to the terms of the employee’s written
        authorization.

 SEC. 11. Section 3550 of the Government Code is amended to read:
 3550. A public employer shall not deter or discourage public employees or
 applicants to be public employees from becoming or remaining members of an
 employee organization, or from authorizing representation by an employee
 organization, or from authorizing dues or fee deductions to an employee
 organization. This is declaratory of existing law.

 SEC. 14. Section 3553 is added to the Government Code, to read:
 3553. (a) This section shall apply only when an employee organization has been
 recognized or certified by the governing body of the public employer or the Public
 Employment Relations Board as the exclusive representative of employees in a
 bargaining unit.
 (b) If a public employer chooses to disseminate mass communications to public
 employees or applicants to be public employees concerning public employees’ rights
 to join or support an employee organization, or to refrain from joining or supporting




                                     Jackson Exhibit A
                                             5
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.27 Page 6 of 19



 an employee organization, it shall meet and confer with the exclusive representative
 concerning the content of the mass communication.
 (c) If the public employer and the exclusive representative do not come to agreement
 on the content of a public employer’s mass communication covered by this section,
 and if the public employer still chooses to disseminate the mass communication, the
 public employer shall distribute to the public employees, in addition to, and at the
 same time as, its own mass communication, a communication of reasonable length
 provided to the public employer by the exclusive representative. The exclusive
 representative shall provide the public employer with adequate copies of its own
 mass communication prior to distribution.
 (d) This section shall not apply to a public employer’s distribution of a
 communication concerning public employee rights that has been adopted for
 purposes of this section by the Public Employment Relations Board or the
 Department of Human Resources.
 (e) For purposes of this section, a “mass communication,” means a written
 document, or script for an oral or recorded presentation or message, that is intended
 for delivery to multiple public employees.

 SEC. 16. Section 3556 of the Government Code is amended to read:
 3556. Each public employer described in subdivision (a) of Section 3555.5 shall
 provide the exclusive representative mandatory access to its new employee
 orientations. The exclusive representative shall receive not less than 10 days’ notice
 in advance of an orientation, except that a shorter notice may be provided in a
 specific instance where there is an urgent need critical to the employer’s operations
 that was not reasonably foreseeable. The structure, time, and manner of exclusive
 representative access shall be determined through mutual agreement between the
 employer and the exclusive representative, subject to the requirements of Section
 3557. The date, time, and place of the orientation shall not be disclosed to anyone
 other than the employees, the exclusive representative, or a vendor that is
 contracted to provide a service for purposes of the orientation.




                                     Jackson Exhibit A
                                             6
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.28 Page 7 of 19




                                Jackson Exhibit B
                                        7
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.29 Page 8 of 19




                                 Jackson Exhibit C
                                         8
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.30 Page 9 of 19




                                Jackson Exhibit C
                                        9
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.31 Page 10 of 19




                                  Jackson Exhibit C
                                         10
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.32 Page 11 of 19




                                 Jackson Exhibit D
                                        11
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.33 Page 12 of 19




                                 Jackson Exhibit E
                                        12
4/3/2019                      Liberty Justice Center
           Case 3:19-cv-01427-LAB-AHG                Mail - Michael1-2
                                                 Document          JacksonFiled
                                                                          Payroll response;
                                                                                  07/30/19  Fw: CXPageID.34
                                                                                                  member cancellationPage
                                                                                                                      letter 13 of 19



                                                                              Kristen Williamson <kwilliamson@libertyjusticecenter.org>



 Michael Jackson Payroll response; Fw: CX member cancellation letter
 1 message

 Jackson, Michael <msjackson@ucsd.edu>                                                                     Thu, Mar 28, 2019 at 9:28 PM
 To: "kwilliamson@libertyjusticecenter.org" <kwilliamson@libertyjusticecenter.org>
 Cc: "awillis@libertyjusticecenter.org" <awillis@libertyjusticecenter.org>, "markwbucher@gmail.com" <markwbucher@gmail.com>




    Hi Kristen / Mark,

    Here is the response I received from the University regarding union opt out.


    Michael Jackson

    AM Lead, Special Events Parking

    University of California San Diego

    msjackson@ucsd.edu

    858.500.2189



    From: Henry, Jennifer
    Sent: Thursday, March 28, 2019 1:05 PM
    To: Jackson, Michael
    Cc: LabRelTemp
    Subject: CX member cancellation letter


    Dear Mr. Jackson,



    Labor Relations received your letter, which was addressed to Payroll.



    Due to a new law passed on June 27, 2018 (Senate Bill 866), all inquiries regarding your status as a Union
    Member, Fees Payer or Conscientious objector must be referred to your Union. Since you are represented by
    Teamsters Local 2010 CX, your contacts for this would be Naomi Demsas ndemsas@teamsters2010.org,
    Melissa Munio mmunio@teamsters2010.org, and Monica Romero mromero@teamsters2010.org.



    Best,



    Jennifer


                                                               Jackson Exhibit F
    Jennifer Henry
                                                                      13
https://mail.google.com/mail/u/0?ik=510be6624c&view=pt&search=all&permthid=thread-f%3A1629305197681136986%7Cmsg-f%3A1629305197681136986&sim…   1/2
4/3/2019                      Liberty Justice Center
           Case 3:19-cv-01427-LAB-AHG                Mail - Michael1-2
                                                 Document          JacksonFiled
                                                                          Payroll response;
                                                                                  07/30/19  Fw: CXPageID.35
                                                                                                  member cancellationPage
                                                                                                                      letter 14 of 19
    Labor Relations Advocate

    Preferred Pronouns: She/Her/Hers

    Human Resources

    University of California San Diego

    9500 Gilman Drive #0921 | La Jolla, CA 92093-0921

    T: 858.534.9656 | F: 858.534.8870 | Jnhenry@ucsd.edu

    http://blink.ucsd.edu/go/org/labrel



    Location change: Human Resources has temporarily relocated to 6165 Greenwich Drive through December
    2019, except for FSAP which remains on the 4th ﬂoor at TPCS.




           M. Jackson request to cancel Union Dues.pdf
           212K




                                                               Jackson Exhibit F
                                                                      14
https://mail.google.com/mail/u/0?ik=510be6624c&view=pt&search=all&permthid=thread-f%3A1629305197681136986%7Cmsg-f%3A1629305197681136986&sim…   2/2
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.36 Page 15 of 19




                               Jackson Exhibit G
                                      15
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.37 Page 16 of 19




                                 Jackson Exhibit H

                                        16
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.38 Page 17 of 19




                                 Jackson Exhibit H

                                        17
Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.39 Page 18 of 19




                                 Jackson Exhibit H

                                        18
       Case 3:19-cv-01427-LAB-AHG Document 1-2 Filed 07/30/19 PageID.40 Page 19 of 19
Tory Smith
3567 Waco St
San Diego, CA 92117
May 24, 2019

University of California, San Diego
Business and Financial Services, Payroll Division
9500 Gilman Drive, 0952
La Jolla, CA 92093-0952

Dear University of California, San Diego:

I am employed by University of California Transportation department at San Diego as a Special Events
Parking Sign Maker.

Effective immediately, I have resigned my membership from the Teamsters Local 2010 and all
affiliated unions and wish to be considered a nonmember.

Per the U.S. Supreme Court’s decision in Janus v. AFSCME, I cannot be required to pay any dues or fees to
a union to maintain my job. Any previous authorizations of membership and/or the deduction of
dues or fees are invalid because they were based on an unconstitutional choice: pay dues to a union and
become a member, or pay fees to a union as a nonmember.

Therefore, you are no longer authorized to enforce any authorization I may have apparently given
pursuant to a signed authorization form, or any authorization that Employer has inferred on my behalf,
allowing Employer to make an automatic payroll deduction for Union dues or fees.

Furthermore, any restriction on the timing of revoking a dues/fees deduction is invalid because
any previous authorization was signed under a framework Janus declared unconstitutional.

If you refuse to accept this letter as both an effective resignation and my immediate revocation of the
automatic dues or fees deduction, please inform me in writing of exactly what must be done to revoke my
automatic dues or fees deduction authorization and resign my membership in the Union.

Please respond promptly. Any further collection of dues or fees will constitute a violation of my rights
under the U.S. Constitution.

Sincerely:
Tory smith
________________________________________________
Signature

Tory Smith
Print name

05/24/2019________
Date




                                                   Jackson Exhibit I
                                                          19
